 



Exhibit 10.1
Glenayre Technologies, Inc.
Summary of Non-officer Director Compensation Program
     Effective beginning January 1, 2006, non-officer directors of Glenayre
Technologies, Inc. are entitled to receive the following compensation:

  •   an annual fee of $20,000 plus $1,500 for attendance in-person, and $500
for attendance via telephonic conference call, at each Board of Directors
meeting,     •   an annual fee of $8,000 for Audit Committee participation,    
•   an annual fee of $5,000 for Compensation and Plan Administration Committee
participation,     •   an annual fee of $4,000 for Executive Committee
participation,     •   an annual fee of $3,000 for Governance and Nominating
Committee participation,     •   an annual fee of $4,000 for service as the lead
independent director,     •   automatic formula-based awards of options to
purchase 30,000 shares of Common Stock upon initial appointment to the Board of
Directors and on each third anniversary thereafter, and     •   in connection
with each Annual Meeting of Stockholders, a number of restricted stock units
equal to $18,000 divided by the fair market value of the Common Stock on the
last trading day immediately preceding such Annual Meeting.

     Annual fees are paid ratably on a quarterly basis. All directors are
reimbursed for their reasonable travel and accommodation expenses incurred with
respect to their duties as directors.

